Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
	Applicant’s request for continued examination filed February 7, 2022 is acknowledged.  Claims 31-34 and 49-52 are amended, claims 72-73 are withdrawn from consideration, claims 35, 45, 61-65, and 74-78 are cancelled, and claims 79-80 are newly added.  Claims 31-34, 36-44, 46-60, 66-71, and 79-80 are further considered on the merits.
Response to Amendment
	In light of applicant’s amendment the examiner maintains the grounds of rejection set forth in the office action filed November 8, 2021.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 31-34, 36-44, 46-60, and 66 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of copending Application No. 16/910899 (reference application). Although the claims at issue are not they recite the same structure of the material as variously recited in the child application.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Objections
Claims 79-80 are objected to because of the following informalities:  claims 79-80 recite a “decontaminate” where it appears said claims should recite a decontaminant.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 31-34, 36-44, 46-60, 66, 69-71, and  79-80 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tabata et al., USPA 2010/0069507 (Tabata, IDS) in view of Robinson, US 4954469 (Robinson).
Regarding claims 31-32, 34, and 66,  Tabata discloses a decontaminant for an aqueous solution (abstract) comprising a porous, plant-based carbon material (abstract, Table 3) having a surface area of 100 m2/g or more (abstract, ¶ 0026), a volume of micro fine pores (15μm – 2nm as measured via mercury penetration method, ¶ 0037, 0069) of 1.0 cm3/g or more (fig. 5, Table 3), a volume of meso and macro fine pores (2nm – 50+nm as measured via BJH method, ¶ 0016, 0025) of 0.3 cm3/g or more (fig. 5, ¶ 0025), and where the plant-based carbon material contains at least one component 
While Tabata discloses that the particle size can be modified based on the desired purpose (¶ 0013), Tabata does not explicitly disclose that the particle size comprises a particle size distribution comprising the recited four ranges.  However, Robinson discloses a water treatment system utilizing activated carbon having a trimodal pore size distribution, i.e. micro/meso/macro pore sizes (abstract, C2/L62-C3/L7), where the particle size of the material comprises a particle size distribution comprising the recited four ranges (Tables I, III, V, V).  
At the time of invention it would have been obvious to one having ordinary skill in the art to modify the material of Tabata to have particles encompassing the ranges described in Robinson in order to provide satisfactory waste water flow rates and adsorption dynamics during use as a filtration material (Robinson, C1/L45-50).
Robinson does not explicitly disclose the second particle size range having a greater distribution percentage than the remaining three ranges.  However, Robinson clearly shows a particle size distribution from 0.24 - 1.4mm, where it is evident that the specified ranges overlap with those recited in the claims, thereby modifying the weight percentages.  For example, while Robinson’s size range of particles having .24mm diameters (and less) roughly equates to applicant’s range of .075 - .25mm, Robinson’s second size range begins with particles having sizes greater than .25mm, includes particles having diameters of .36mm, and overlaps with the next size range having particle sizes less than .50mm, thereby reducing the weight percentage of particles in the 25x40 Tyler Mesh size and increasing the weight percentage in the 40x50 Tyler 
Lastly, Tabata is silent with respect to the recited bulk density of the material.  However, Robinson discloses activated carbon filtration materials (seen above) having bulk densities of 0.27-0.32 g/cm3 (abstract).  
At the time of invention it would have been obvious to one having ordinary skill in the art to modify Tabata to provide an activated carbon having a bulk density as described in Robinson in order to maximize the content of activated carbon in filtration materials and increase the capacity of the activated carbon to provide favorable adsorption dynamics during use as a filtration material.
Regarding claim 33, while modified Tabata (in view of Robinson) discloses a decontaminant having a volume of fine pores in the range of 3nm to 20nm as a ratio of the total pore volume (fig. 5), Tabata does not explicitly disclose the recited ratio.  However, it would have been obvious to one having ordinary skill in the art to modify Tabata to encompass the recited range since it has been held that where the general conditions of a claim are recited in the prior art, discovering the optimum or workable ranges involves only routine skill in the art absent a showing of criticality or unexpected results (MPEP 2144.05, Section II, Part A).
Regarding claims 36-39, modified Tabata further discloses that the decontaminant comprises a binder (Example 8).
Regarding claims 40-43, modified Tabata further discloses a decontaminant comprising a support member (¶ 0022).
Regarding claims 44 and 46-48, modified Tabata further discloses a filtration medium comprising the decontaminant (¶ 0022).
Regarding claism 49-52, modified Tabata is relied upon in the rejections set forth above.
Regarding claims 53-60 and 69, modified Tabata is silent with respect to the recited performance properties of the porous carbon material.  Nevertheless, modified Tabata discloses a product having the same recited composition, surface area, pore diameter, pore volume, and particle size (see rejections above); therefore, it is inherent that the product has the recited physical properties absent a showing to the contrary (MPEP 2112.01, Sections I-II).
Regarding claims 70-71, with respect to the manipulative steps to bring about the recited decontaminant, the examiner considers such steps to be no more than product-by-process steps.  Since the prior art discloses the structure and physical properties of the decontaminant and the manipulative steps have not been shown to bring about a different product, the examiner does not consider such steps to provide patentable weight to the claim.  
Regarding claims 79-80, Tabata (in view of Robinson) does not explicitly disclose the recited particle size distribution percentages.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the recited particle size range distribution percentages, since it has been held that where the general conditions of a claim are disclosed in the prior art (see rejections set forth above), discovering the optimum or workable ranges involves only routine skill in the art absent a showing of criticality or unexpected results (MPEP 2144.05, Section II, Part A).
Claims 67-68 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tabata in view of Robinson as relied upon in the rejections set forth above, and in further view of Iida et al., USPA 2011/0244012 (Iida, of record).
Regarding claims 67-68, modified Tabata does not explicitly disclose that the carbonaceous material is from a grapefruit, orange, or banana.  However, Iida discloses activated carbon based adsorbent materials (abstract) where the activated carbon is derived from an orange or banana (¶ 0050).
At the time of invention it would have been obvious to one having ordinary skill in the art to modify Tabata to use materials described in Iida as the raw material since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use (in light of Iida) as a matter of obvious design choice absent a showing of criticality or unexpected results (MPEP 2144.07).
Response to Arguments
Applicant’s arguments filed February 7, 2022 have been considered but are not not found persuasive.
Applicant argues that Robinson does not disclose the recited particle size ranges provided in the amended claims filed February 7, 2022.  However, as seen in the rejections and analyses above, Robinson clearly discloses a particle size distribution having the recited size ranges, and weight percentage relationships.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIRK R BASS whose telephone number is (571)270-7370.  The examiner can normally be reached on 8-4:30 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bobby Ramdhanie can be reached on (571) 270-3240.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 


DIRK R. BASS
Primary Examiner
Art Unit 1779

/DIRK R BASS/Primary Examiner, Art Unit 1779